Exhibit 10.9

AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT

This AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT (this “Agreement”), is made as
of December 9, 2014, by and among (a) AARON’S, INC., a Georgia corporation
(together with its successors and assigns, the “Company”) and AARON INVESTMENT
COMPANY, a Delaware corporation (together with its successors and assigns, “AIC”
and together with the Company, collectively, the “Issuers”), and (b) each of the
Persons holding one or more Notes (as defined below) on the First Amendment
Effective Date (as defined below) (collectively, the “Noteholders”), with
respect to that certain Note Purchase Agreement, dated as of April 14, 2014 (as
amended from time to time and as in effect immediately prior to giving effect to
this Agreement, the “Original Note Purchase Agreement” and, as amended pursuant
to this Agreement and as may be further amended, restated or otherwise modified
from time to time, the “Note Purchase Agreement”), by and among the Issuers and
each of the Noteholders. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Original Note Purchase
Agreement.

RECITALS:

A. The Issuers and Noteholders are parties to the Original Note Purchase
Agreement, pursuant to which the Issuers issued and sold an aggregate principal
amount of $225,000,000 of their 4.75% Series A Senior Notes due April 14, 2021
(the “Notes”) to the Noteholders;

B. The Noteholders are the holders of all outstanding Notes; and

C. The Issuers have requested, and the Noteholders have agreed to, certain
amendments and modifications to the provisions of the Original Note Purchase
Agreement, subject to the terms and conditions set forth herein.

AGREEMENT:

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Issuers and the Noteholders agree as
follows:

 

1. AMENDMENTS TO ORIGINAL NOTE PURCHASE AGREEMENT.

Subject to the satisfaction of the conditions set forth in Section 3 hereof, the
Original Note Purchase Agreement is hereby amended by this Agreement as follows:

 

  1.1. Line of Business.

Paragraph 5F of the Original Note Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

5F. Line of Business. The Company will not, and will not permit any of its
Subsidiaries to, engage in any business if, as a result, the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement, which



--------------------------------------------------------------------------------

business may include but is not limited to the business of leasing and selling
furniture, consumer electronics, computers, appliances and other household goods
and accessories inside and outside of the United States of America, through both
independently-owned and franchised stores, providing lease-purchase solutions,
credit and other financing solutions to customers for the purchase and lease of
such products, the manufacture and supply of furniture and bedding for lease and
sale in such stores, and the provision of virtual rent-to-own programs inside
and outside of the United States of America (including but not limited to
point-of-sale lease purchase programs).

 

  1.2. Fixed Charges Coverage Ratio.

Paragraph 6A of the Original Note Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

6A. Fixed Charges Coverage Ratio. The Company will not permit the Consolidated
Fixed Charge Coverage Ratio to be less than (a) with respect to the fiscal
quarter of the Company ending December 31, 2014 and each fiscal quarter of the
Company ending thereafter through and including December 31, 2015, 1.75 to 1.00,
and (b) for each fiscal quarter ending thereafter, 2.00 to 1.00.

 

  1.3. Total Debt to EBITDA Ratio.

Paragraph 6B of the Original Note Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

6B. Total Debt to EBITDA Ratio. The Company will not, at any time, permit the
Total Debt to EBITDA Ratio to be greater than (a) for the period from the First
Amendment Effective Date to and including March 30, 2016, 3.25 to 1.00 and
(b) from and including March 31, 2016, 3.00 to 1.00.

 

  1.4. Amended and Restated Defined Terms.

The following definitions set forth in paragraph 10B of the Original Note
Purchase Agreement are hereby amended and restated in their entirety to read as
follows:

“Consolidated EBITDA” shall mean, for the Company and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated Net Income for such
period plus (b) to the extent deducted in determining Consolidated Net Income
for such period, (i) Consolidated Interest Expense, (ii) income tax expense,
(iii) depreciation (excluding depreciation of rental merchandise) and
amortization, (iv) all other non-cash charges, (v) accruals incurred in the
fiscal year of the Company ended December 31, 2013 related to legal and
regulatory expenses, fees and costs not to exceed $30,000,000 in the aggregate,
(vi) closing costs, fees and expenses incurred during such period in connection
with the Closing Date Acquisition and the transactions contemplated by the
Financing Documents, the MetLife NPA, the SunTrust Agreement, the Existing Note
Purchase Agreement and the SunTrust Loan Facility Agreement, in each case paid
during such period to Persons that are not Affiliates of the Company or any
Subsidiary, not to exceed

 

2



--------------------------------------------------------------------------------

$15,000,000 in the aggregate, (vii) cash charges incurred in the fiscal year of
the Company ended December 31, 2013 related to the retirement of the Company’s
Chief Operating Officer not to exceed $5,000,000 in the aggregate, determined on
a consolidated basis in accordance with GAAP in each case for such period,
(viii) one-time fees, costs and expenses (including without limitation legal and
other professional fees) in connection with (x) the retirement and severance of
Ronald W. Allen and David Buck and (y) the bid by Vintage Capital Management to
acquire the Company, and other proxy contests and shareholder proposals,
including costs, expenses and fees relating to responding to, defending and
settling such matters, in each case to the extent such fees, costs and expenses
were incurred prior to the First Amendment Effective Date, and (ix) transaction
closing costs, fees and expenses actually incurred during such period in
connection with the negotiation and closing of the First Amendment to NPA, and
the related amendments to the SunTrust Loan Facility Agreement, the SunTrust
Agreement, the MetLife NPA, the Existing Note Purchase Agreement, and the
related transaction documents, in each case paid during such period to Persons
that are not Affiliates of the Company or any Subsidiary.

“SunTrust Loan Facility Agreement” shall mean that certain Third Amended and
Restated Loan Facility Agreement and Guaranty, dated as of the Date of Closing,
by and among the Company, SunTrust and the financial institutions party thereto,
as amended by that certain First Amendment to Loan Facility Agreement dated as
of December 9, 2014, and as further amended, restated, supplemented, replaced,
refinanced or otherwise modified from time to time.

 

  1.5. New Defined Terms.

The following defined terms are hereby added to paragraph 10B of the Original
Note Purchase Agreement in their proper alphabetical order:

“First Amendment Effective Date” means December 9, 2014.

“First Amendment to NPA” means that certain Amendment No. 1 to Note Purchase
Agreement, dated as of the First Amendment Effective Date, by and among the
Issuers and each of the holders of the Notes party thereto.

 

2. WARRANTIES AND REPRESENTATIONS.

To induce the Noteholders to enter into this Agreement, each of the Issuers
represents and warrants to each of the Noteholders that as of the First
Amendment Effective Date:

 

  2.1. Corporate and Other Organization and Authority.

(a) Each Issuer is a corporation or limited liability company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or limited
liability company and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and

(b) Each of the Issuers has the requisite organizational power and authority to
execute and deliver this Agreement and to perform its obligations hereunder and
under the Note Purchase Agreement.

 

3



--------------------------------------------------------------------------------

  2.2. Authorization, etc.

This Agreement has been duly authorized by all necessary corporate or limited
liability company action on the part of the Issuers, as applicable. Each of this
Agreement and the Note Purchase Agreement constitutes a legal, valid and binding
obligation of the Issuers, enforceable, in each case, against such Issuer in
accordance with its terms, except as such enforceability may be limited by:

(a) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and

(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

  2.3. No Conflicts, etc.

The execution and delivery by each Issuer of this Agreement and the performance
by such Issuer of its obligations under each of this Agreement and the Note
Purchase Agreement do not conflict with, result in any breach in any of the
provisions of, constitute a default under, violate or result in the creation of
any Lien upon any property of such Issuer under the provisions of:

(a) any charter document, constitutive document, agreement with shareholders or
members, bylaws or any other organizational or governing agreement of such
Issuer;

(b) any agreement, instrument or conveyance by which such Issuer or any of its
Subsidiaries or any of their respective properties may be bound or affected; or

(c) any statute, rule or regulation or any order, judgment or award of any
court, tribunal or arbitrator by which such Issuer or any of its Subsidiaries or
any of their respective properties may be bound or affected.

 

  2.4. Governmental Consent.

The execution and delivery by the Issuers of this Agreement and the performance
by the Issuers of their respective obligations hereunder and under the Note
Purchase Agreement do not require any consents, approvals or authorizations of,
or filings, registrations or qualifications with, any Governmental Authority on
the part of any Issuer.

 

4



--------------------------------------------------------------------------------

  2.5. No Defaults.

No event has occurred and is continuing and no condition exists which,
immediately before or immediately after giving effect to the amendments provided
for in this Agreement, constitutes or would constitute a Default or an Event of
Default.

 

  2.6. Representations in Note Purchase Agreement.

After giving effect to this Agreement, the representations and warranties
contained in the Note Purchase Agreement are true and correct in all material
respects as of the First Amendment Effective Date.

 

3. CONDITIONS TO EFFECTIVENESS OF AMENDMENTS.

The amendment of the Original Note Purchase Agreement as set forth in this
Agreement shall become effective as of the date first written above (the “First
Amendment Effective Date”), provided that each of the following conditions shall
have been satisfied:

(a) the Noteholders shall have received a fully executed copy of this Agreement
executed by the Issuers and the Noteholders;

(b) the Noteholders shall have received a fully executed copy of the
Reaffirmation of Guarantee attached hereto as Exhibit A executed by the
Subsidiary Guarantors;

(c) the representations and warranties set forth in Section 2 of this Agreement
shall be true and correct on such date;

(d) the Noteholders shall have received fully executed copies of the following:

(i) that certain Amendment No. 1 to Note Purchase Agreement, dated as of the
First Amendment Effective Date, by and among, inter alios, the Company, AIC, and
the MetLife Parties,

(ii) that certain Amendment No. 4 to Note Purchase Agreement, dated as of the
First Amendment Effective Date, by and among, inter alios, the Company, AIC and
the Existing Noteholders,

(iii) that certain First Amendment to Credit Agreement, dated as of the First
Amendment Effective Date (the “Credit Agreement Amendment”), by and among, inter
alios, the Company, SunTrust Bank, acting as Administrative Agent (the
“Administrative Agent”) and in certain other capacities, and each of the lenders
party thereto,

(iv) that certain First Amendment to Loan Facility Agreement, dated as of the
First Amendment Effective Date (the “Loan Facility Amendment”), by and among,
inter alios, the Company, SunTrust and the other financial institutions party
thereto, and

(v) that certain fee letter, dated as of the First Amendment Effective Date (the
“Fee Letter”), by and among, inter alios, the Company and the Noteholders,

 

5



--------------------------------------------------------------------------------

and each of the amendments referred to in the foregoing clauses (i) to (v),
inclusive, shall be in form and substance reasonably satisfactory to the
Noteholders and shall have become effective prior to or concurrent with the
effectiveness of this Agreement;

(e) the Noteholders shall have received a fee in the amount set forth in the Fee
Letter; and

(f) the Company shall have paid all reasonable fees, charges and disbursements
of counsel to the Noteholders incurred in connection with this Agreement and the
transactions contemplated hereby.

 

4. MISCELLANEOUS.

 

  4.1. Governing Law.

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF
NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

  4.2. Duplicate Originals; Electronic Signature.

Two or more duplicate originals of this Agreement may be signed by the parties,
each of which shall be an original but all of which together shall constitute
one and the same instrument. This Agreement may be executed in one or more
counterparts and shall be effective when at least one counterpart shall have
been executed by each party hereto, and each set of counterparts that,
collectively, show execution by each party hereto shall constitute one duplicate
original. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile transmission or electronic mail shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

  4.3. Waiver and Amendments.

Neither this Agreement nor any term hereof may be changed, waived, discharged or
terminated orally, or by any action or inaction, but only by an instrument in
writing signed by each of the parties signatory hereto.

 

  4.4. Costs and Expenses.

Whether or not the amendments contemplated by this Agreement become effective,
each of the Issuers confirms its obligation under paragraph 11B of the Note
Purchase Agreement and agrees that, on the First Amendment Effective Date (or if
an invoice is delivered subsequent to the First Amendment Effective Date or if
such amendments do not become effective, promptly after receiving any statement
or invoice therefor), it will pay all costs and expenses of the Noteholders
relating to this Agreement, including, but not limited to, the statement for
reasonable fees and disbursements of the Noteholders’ special counsel presented
to the Company

 

6



--------------------------------------------------------------------------------

on the First Amendment Effective Date. The Issuers will also promptly pay, upon
receipt thereof, each additional statement for reasonable fees and disbursements
of the Noteholders’ special counsel rendered after the First Amendment Effective
Date in connection with this Agreement.

 

  4.5. Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties hereto. The provisions hereof are intended to
be for the benefit of the Noteholders and shall be enforceable by any successor
or assign of any such Noteholder, whether or not an express assignment of rights
hereunder shall have been made by such Noteholder or its successors and assigns.

 

  4.6. Survival.

All warranties, representations, certifications and covenants made by the
Issuers in this Agreement shall be considered to have been relied upon by the
Noteholders and shall survive the execution and delivery of this Agreement,
regardless of any investigation made by or on behalf of the Noteholders.

 

  4.7. Part of Original Note Purchase Agreement; Future References, etc.

This Agreement shall be construed in connection with and as a part of the Note
Purchase Agreement and, except as expressly amended by this Agreement, all
terms, conditions and covenants contained in the Original Note Purchase
Agreement are hereby ratified and shall be and remain in full force and effect.
Any and all notices, requests, certificates and other instruments executed and
delivered after the execution and delivery of this Agreement may refer to the
Original Note Purchase Agreement without making specific reference to this
Agreement, but nevertheless all such references shall include this Agreement,
unless the context otherwise requires.

 

  4.8. Affirmation of Obligations under Original Note Purchase Agreement and
Notes; No Novation.

Anything contained herein to the contrary notwithstanding, this Agreement is not
intended to and shall not serve to effect a novation of the obligations under
the Original Note Purchase Agreement. Instead, it is the express intention of
the parties hereto to reaffirm the indebtedness created under the Original Note
Purchase Agreement, as amended by this Agreement, and the Notes. The Issuers
hereby acknowledge and affirm all of their respective obligations under the
terms of the Original Note Purchase Agreement and the Notes. The execution,
delivery and effectiveness of this Agreement shall not be deemed, except as
expressly provided herein, (a) to operate as a waiver of any right, power or
remedy of any of the Noteholders under the Original Note Purchase Agreement or
the Notes, nor constitute a waiver or amendment of any provision thereunder, or
(b) to prejudice any rights which any Noteholder now has or may have in the
future under or in connection with the Note Purchase Agreement or the Notes or
under applicable law.

 

7



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank. Next page is signature page.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment No. 4
to Note Purchase Agreement to be executed on its behalf by a duly authorized
officer or agent thereof.

 

Very truly yours, ISSUERS: AARON’S, INC. By:  

/s/ Gilbert L. Danielson

Name:   Gilbert L. Danielson Title:   Executive Vice President and Chief
Financial Office AARON INVESTMENT COMPANY By:  

/s/ Gilbert L. Danielson

Name:   Gilbert L. Danielson Title:   Vice President and Treasurer

 

[Signature page to Amendment No. 1 to Note Purchase Agreement – Aaron’s, Inc.
(Prudential)]



--------------------------------------------------------------------------------

Accepted and Agreed:

The foregoing Agreement is hereby accepted as of the date first above written.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:  

/s/ Ashley Dexter

Name:   Ashley Dexter Title:   Vice President UNITED OF OMAHA LIFE INSURANCE
COMPANY By:   Prudential Private Placement Investors, L.P.,   as Investment
Advisor By:   Prudential Private Placement Investors, Inc.,   as its General
Partner   By:  

/s/ Ashley Dexter

  Name:   Ashley Dexter   Title:   Vice President LIBERTY NATIONAL LIFE
INSURANCE COMPANY By:   Prudential Private Placement Investors, L.P.,   as
Investment Advisor By:   Prudential Private Placement Investors, Inc.,   as its
General Partner   By:  

/s/ Ashley Dexter

  Name:   Ashley Dexter   Title:   Vice President

 

[Signature page to Amendment No. 1 to Note Purchase Agreement – Aaron’s, Inc.
(Prudential)]



--------------------------------------------------------------------------------

FARMERS INSURANCE EXCHANGE By:   Prudential Private Placement Investors, L.P.,  
as Investment Advisor By:   Prudential Private Placement Investors, Inc.,   as
its General Partner   By:  

/s/ Ashley Dexter

  Name:   Ashley Dexter   Title:   Vice President WILLIAM PENN LIFE INSURANCE
COMPANY OF NEW YORK By:   Prudential Private Placement Investors, L.P.,   as
Investment Advisor By:   Prudential Private Placement Investors, Inc.,   as its
General Partner   By:  

/s/ Ashley Dexter

  Name:   Ashley Dexter   Title:   Vice President FARMERS NEW WORLD LIFE
INSURANCE COMPANY By:   Prudential Private Placement Investors, L.P.,   as
Investment Advisor By:   Prudential Private Placement Investors, Inc.,   as its
General Partner   By:  

/s/ Ashley Dexter

  Name:   Ashley Dexter   Title:   Vice President

 

[Signature page to Amendment No. 1 to Note Purchase Agreement – Aaron’s, Inc.
(Prudential)]



--------------------------------------------------------------------------------

ZURICH AMERICAN INSURANCE COMPANY By:   Prudential Private Placement Investors,
L.P.,   as Investment Advisor By:   Prudential Private Placement Investors,
Inc.,   as its General Partner   By:  

/s/ Ashley Dexter

  Name:   Ashley Dexter   Title:   Vice President MID CENTURY INSURANCE COMPANY
By:   Prudential Private Placement Investors, L.P.,   as Investment Advisor By:
  Prudential Private Placement Investors, Inc.,   as its General Partner   By:  

/s/ Ashley Dexter

  Name:   Ashley Dexter   Title:   Vice President AMERICAN INCOME LIFE INSURANCE
COMPANY By:   Prudential Private Placement Investors, L.P.,   as Investment
Advisor By:   Prudential Private Placement Investors, Inc.,   as its General
Partner   By:  

/s/ Ashley Dexter

  Name:   Ashley Dexter   Title:   Vice President

 

[Signature page to Amendment No. 1 to Note Purchase Agreement – Aaron’s, Inc.
(Prudential)]



--------------------------------------------------------------------------------

GLOBE LIFE AND ACCIDENT INSURANCE COMPANY By:   Prudential Private Placement
Investors, L.P.,   as Investment Advisor By:   Prudential Private Placement
Investors, Inc.,   as its General Partner   By:  

/s/ Ashley Dexter

  Name:   Ashley Dexter   Title:   Vice President FAMILY HERITAGE LIFE INSURANCE
COMPANY OF AMERICA By:   Prudential Private Placement Investors, L.P.,   as
Investment Advisor By:   Prudential Private Placement Investors, Inc.,   as its
General Partner   By:  

/s/ Ashley Dexter

  Name:   Ashley Dexter   Title:   Vice President

 

[Signature page to Amendment No. 1 to Note Purchase Agreement – Aaron’s, Inc.
(Prudential)]



--------------------------------------------------------------------------------

EXHIBIT A

Reaffirmation of Guarantee

Dated: December 9, 2014

Reference is made to that certain Note Purchase Agreement, dated as of April 14,
2014 (the “Original Note Purchase Agreement”), by and among Aaron’s, Inc., a
Georgia corporation (together with its successors and assigns, the “Company”),
and Aaron Investment Company, a Delaware corporation (together with its
successors and assigns, “AIC”, and together with the Company, collectively, the
“Issuers”), and each of the Persons holdings one or more of the Company’s 4.75%
Series A Senior Notes due April 14, 2021 (the “Notes”) on the date hereof
(collectively, the “Noteholders”). The Original Note Purchase Agreement is being
amended pursuant to the terms of that certain Amendment No. 1 to Note Purchase
Agreement, of even date herewith (the “Amendment Agreement”; and the Original
Note Purchase Agreement, as amended by the Amendment Agreement, the “Amended
NPA”). Capitalized terms used but not defined herein shall have the meaning
ascribed to them in the Amended NPA.

Each of the undersigned Subsidiaries (each a “Subsidiary Guarantor” and
collectively, the “Subsidiary Guarantors”) is a party to that certain Subsidiary
Guarantee Agreement, dated as of April 14, 2014 (the “Subsidiary Guarantee
Agreement”). Each of the Subsidiary Guarantors hereby (i) acknowledges receipt
of a copy of the Amendment Agreement, (ii) consents to the Issuers’ execution
and delivery of the Amendment Agreement, (iii) acknowledges and affirms that
nothing contained in the Amendment Agreement shall modify in any respect
whatsoever its obligations under the Subsidiary Guarantee Agreement and
reaffirms that the Subsidiary Guarantee Agreement shall remain in full force and
effect, and (iv) acknowledges and agrees that, for the avoidance of doubt,
Guaranteed Obligations (as such term is defined in the Subsidiary Guarantee
Agreement) include obligations in respect of the Amended NPA. Although each of
the Subsidiary Guarantors has been informed of the matters set forth herein and
has acknowledged and agreed to the same, each Subsidiary Guarantor understands
that the Noteholders have no obligation to inform any Subsidiary Guarantor of
such matters in the future or to seek any Subsidiary Guarantor’s acknowledgment
or agreement to future amendments, waivers or consents, and nothing herein shall
create such a duty.

[Remainder of page intentionally left blank; next page is signature page.]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: AARON’S PRODUCTION COMPANY By:  

 

Name:   Gilbert L. Danielson Title:   President and Chief Executive Officer
99LTO, LLC By Aaron’s, Inc., as sole Manager By:  

 

Name:   Gilbert L. Danielson Title:   Executive Vice President and Chief
Financial Officer AARON’S LOGISTICS, LLC By Aaron’s, Inc., as sole Manager By:  

 

Name:   Gilbert L. Danielson Title:   Executive Vice President and Chief
Financial Officer AARON’S STRATEGIC SERVICES, LLC By Aaron’s, Inc., as sole
Manager By:  

 

Name:   Gilbert L. Danielson Title:   Executive Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

AARON’S PROCUREMENT COMPANY, LLC By Aaron’s, Inc., as sole Manager By:  

 

Name:   Gilbert L. Danielson Title:   Executive Vice President and Chief
Financial Officer PROGRESSIVE FINANCE HOLDINGS, LLC By:  

 

Name:   Gilbert L. Danielson Title:   Executive Vice President



--------------------------------------------------------------------------------

Prog Finance Arizona, LLC

Prog Finance California, LLC

Prog Finance Florida, LLC

Prog Finance Georgia, LLC

Prog Finance Illinois, LLC

Prog Finance Michigan, LLC

Prog Finance New York, LLC

Prog Finance Ohio, LLC

Prog Finance Texas, LLC

Prog Finance Mid-West, LLC

Prog Finance North-East, LLC

Prog Finance South-East, LLC

Prog Finance West, LLC

NPRTO Arizona, LLC

NPRTO California, LLC

NPRTO Florida, LLC

NPRTO Georgia, LLC

NPRTO Illinois, LLC

NPRTO Michigan, LLC

NPRTO New York, LLC

NPRTO Ohio, LLC

NPRTO Texas, LLC

NPRTO Mid-West, LLC

NPRTO North-East, LLC

NPRTO South-East, LLC

NPRTO West, LLC,

By:   PROG LEASING, LLC, Sole   Manager By:   PROGRESSIVE FINANCE   HOLDINGS,
LLC, Sole Manager   By:  

 

  Name:   Gilbert L. Danielson   Title:   Executive Vice President



--------------------------------------------------------------------------------

PANGO LLC By:   PROGRESSIVE FINANCE   HOLDINGS, LLC, Sole Manager   By:  

 

  Name:   Gilbert L. Danielson   Title:   Executive Vice President PROG LEASING,
LLC By:   PROGRESSIVE FINANCE   HOLDINGS, LLC, Sole Manager   By:  

 

  Name:   Gilbert L. Danielson   Title:   Executive Vice President